Citation Nr: 0823528	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-29 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim of service connection for the 
cause of her husband's death, and if so, whether she is 
entitled to service connection for cause of death.  


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Manila, the Republic of the Philippines, denying the 
appellant's claim of entitlement to service connection for 
the cause of her late husband's death.  

The veteran had active service from December 1941 to June 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Manila, Philippines.  

In July 2002, the RO denied the appellant's claim of service 
connection for cause of death.  The appellant did not appeal 
the adverse determination, and as a result, the July 2002 
decision is final.  Thus, new and material evidence is needed 
to reopen the claim.  38 U.S.C.A. § 5108, 7105.  In July 
2005, the RO reopened and denied the claim of service 
connection for cause of death.  Irrespective of the RO's 
actions, the Board must decide whether the appellant has 
submitted new and material evidence to reopen the claim of 
service connection for the cause of the veteran's death.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  


FINDINGS OF FACT

1.  The July 2002 rating decision denying the appellant's 
claim of service connection for the veteran's cause of death 
is final.  

2.  Evidence received since the July 2002 final decision is 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial, and the evidence raises a 
reasonable possibility of substantiating the claim.
3.  The veteran died on November [redacted], 1988.  According to the 
death certificate of record, the cause of death was paralysis 
due to hypertension.  
 
4.  At the time of his death, the veteran was not service-
connected for any disabilities. 

5.  The competent evidence weighs against finding a link 
between the veteran's hypertension and his active military 
service.  


CONCLUSIONS OF LAW

1.  The July 2002 rating decision that denied service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.201, 20.302 (2007).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death.  38 U.S.C.A. §§ 5107, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2007).  

3.  The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.312 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
veteran with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the veteran in 
May 2005 included the criteria for reopening a previously 
denied claim and the criteria for establishing service 
connection.  It did not, however, provide specific reasons 
for why the appellant's claim was previously denied.  
However, in this case, the Board is reopening the appellant's 
claim, and as such, granting in full that benefit.  
Accordingly, any error that was committed with respect to 
either the duty to notify or the duty to assist the appellant 
in her claim to reopen was harmless error and will not be 
further discussed.  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in May 2005 and April 2007 that fully 
addressed all three notice elements regarding a claim for 
service connection for cause of death.  Respectively, these 
letters were sent prior to the initial RO decision of July 
2005 and prior to the final July 2007 supplemental statement 
of the case (SSOC).  The letters informed her of what 
evidence was required to substantiate the claim and of her 
and VA's respective duties for obtaining evidence.  

There is no allegation from the veteran that she has any 
evidence in her possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.



Duty to Assist

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of service medical records and pertinent 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA also searched for the veteran's 
post-service VA treatment records, but VA had no record of 
treatment for the veteran.  Finally, in May 2007, VA received 
a letter from the appellant indicating that there was no 
additional evidence to support her claim.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist her in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

New and Material Evidence

Relevant Laws and Regulations

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

Facts and Analysis 

When the appellant filed her application for DIC benefits in 
October 1998, hypertensive vascular disease was not listed as 
a disease for which entitlement to service connection is 
presumed for former POWs.  38 C.F.R. § 3.309 (2004).  

Effective October 7, 2004, the former regulatory provisions 
were amended to include service connection on a presumptive 
basis for former POWs who develop atherosclerotic heart 
disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
arrhythmia).  38 C.F.R. § 3.309(c) (effective October 7, 
2004); 69 Fed. Reg. 60,083-60090 (Oct. 7, 2004).  

Based upon regulations in effect prior to October 7, 2004, 
the RO denied service connection for the cause of the 
veteran's death by a July 2002 rating decision, since 
paralysis due to hypertension was not a POW-related 
disability.  However, since hypertension is now found to be 
POW-related, the evidence relating to hypertension is now 
material.  Therefore, the appellant's claim of service 
connection for cause of death is reopened.  



Service Connection for Cause of Death

Relevant Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection for the cause of a veteran's death, the evidence 
must show that a disability incurred or aggravated in service 
either caused or contributed substantially or materially to 
the veteran's death.  For a service-connected disability to 
be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Status as a former POW allows for service connection to be 
presumed for certain diseases.  38 U.S.C.A. § 1112(b); 38 
C.F.R. § 3.309(c).  Section 3.309(c) provides that if a 
veteran is a former POW, certain, enumerated diseases "shall 
be service connected if manifest to a degree of disability of 
10 percent or more at any time after discharge or release 
from active . . . service even though there is no record of 
such disease during service . . . ."  38 C.F.R. § 3.309(c).  

The qualifying diseases are: psychosis; any of the anxiety 
states; dysthymic disorder (or depressive neurosis); organic 
residuals of frostbite; post- traumatic osteoarthritis; 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia); stroke and its complications; 
avitaminosis; beriberi (including beriberi heart disease); 
chronic dysentery; helminthiasis; malnutrition (including 
optic atrophy associated with malnutrition); pellagra; any 
other nutritional deficiency; irritable bowel syndrome; 
peptic ulcer disease; peripheral neuropathy except where 
directly related to infectious causes; and cirrhosis of the 
liver. 38 C.F.R. § 3.309(c); accord 38 U.S.C.A. § 1112(b).

Facts and Analysis

The appellant contends that service connection is warranted 
for the cause of the veteran's death since 3.309(c) was 
amended to include hypertension.  However, the veteran was 
not service-connected for any disability at the time of his 
death, to include hypertension.  Therefore, the Board must 
determine whether the veteran had a service-connected 
disability at the time of his death, and if so, whether that 
disability caused or contributed substantially or materially 
to the veteran's death.  

First, the Board will decide whether service connection is 
warranted on a presumptive basis.  As mentioned above, 
service connection may be granted on a presumptive basis for 
former POWs who develop hypertensive vascular disease 
(including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, and arrhythmia).  38 C.F.R. § 3.309(c).  The 
veteran was a prisoner of war (POW) from April 1942 to 
October 1942.  According to the veteran's death certificate, 
he died of paralysis due to hypertension in November 1988.  
The appellant contends that service connection for the cause 
of the veteran's death is therefore warranted on a 
presumptive basis.  

However, for the presumption to apply there must be competent 
medical evidence that the veteran suffered from hypertension 
at the time of his death.  Medical evidence is generally 
required to establish a medical diagnosis or to address 
questions of medical causation; lay assertions of medical 
status do not constitute competent medical evidence for these 
purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

According to the veteran's death certificate, the cause of 
death was paralysis due to hypertension.  While this evidence 
is favorable to the appellant's claim, it is not sufficiently 
credible to establish a diagnosis of hypertension.  First, 
there are no accompanying medical records supporting the 
medical attendant's conclusion as to cause of death.  In 
fact, there are no records throughout the life of the veteran 
supporting a diagnosis of hypertension.  A bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  

Second, and most compelling in this case, is the fact that 
the evidence suggests that the determination as to cause of 
death was based on the lay testimony of the veteran's niece.  
According to a letter received by VA in October 1998, the 
physician who signed the death certificate based his 
conclusion as to cause of death on the statement of the 
veteran's niece.  According to the niece, when the physician 
asked her the cause of the veteran's death, the veteran's 
niece told the physician that it was due to high blood 
pressure.  In the letter, the niece stated that she actually 
meant to say that the cause of death was beriberi, with a 
complication of dysentery, rather than high blood pressure.  

In Jandreau v. Nicholson, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) stated that lay evidence is 
competent and sufficient in certain instances related to 
medical matters.  492 F.3d 1372 (Fed. Cir. 2007).  
Specifically, the Federal Circuit found that such evidence 
could establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Id.  Similarly, the U.S. Court of Appeals for Veteran's 
Claims has held that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature," but 
rather is capable of lay observation.  Barr v. Nicholson, 21 
Vet. App. 303 (2007).  

There is no evidence to show that the veteran's niece 
satisfied any of the three Jandreau criteria set out above.  
There is also no evidence of a medical diagnosis of 
hypertension.  A bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber is a medical professional.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Therefore, the Board 
finds that the veteran's death certificate is not competent 
medical evidence, and is not persuaded that the veteran 
suffered from hypertension at the time of his death.  

The record does contain a letter received by VA in April 2007 
signed by Dr. G.P., the same name recorded on the veteran's 
1988 death certificate.  According to this letter, Dr. G.P. 
was "personally acquainted" with the veteran, and would 
occasionally provide him medical treatment.  Dr. G.P. did not 
state that he ever treated the veteran for high blood 
pressure, or that a diagnosis of hypertension was ever 
assigned to the veteran.  Rather, the letter notes that the 
veteran's cause of death of paralysis due to hypertension was 
the immediate finding of the undersigned.  However, there is 
no supporting documentation to support this conclusion.  
According to Dr. G.P., this is because the "past records 
filed and kept in [Dr. G.P.'s] home-clinic had been spoiled 
through the years."  

While the Board has considered this letter, it does not find 
it persuasive.  There is no supporting medical documentation, 
and no indication that the veteran was ever treated for high 
blood pressure or diagnosed with hypertension prior to his 
death.  Dr. G.P.'s assertion that the records have been 
"spoiled" is insufficient to overcome this evidentiary 
deficiency.  As such, this letter does not provide any 
credible evidence, and does not establish a diagnosis of 
hypertension.  The Board does not find it persuasive.  

The remaining evidence pertaining to the veteran's 
hypertension exists in the form of statements from the 
veteran's wife.  She contends that her husband suffered from 
hypertension since his time as a POW.  However, the evidence 
of record directly contradicts this assertion.  The veteran's 
time as a POW ended in October 1942, and according to a May 
1946 service physical examination, the veteran's blood 
pressure was 110/70.  Hypertension is defined as diastolic 
blood pressure that is predominantly 90 millimeters (mm.) or 
greater, or systolic blood pressure that is predominantly 160 
mm. or greater with a diastolic blood pressure of less than 
90 mm.  To support a diagnosis of hypertension, the blood 
pressure readings must be taken two or more times on at least 
three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 
7101 (Note 1) (2007).

According to readings taken in May 1946, nearly 4 years after 
the veteran's time as a POW, his blood pressure was normal.  
According to the appellant in her July 2007 appeal to the 
Board (Form 9), the May 1946 blood pressure measurement was 
"just timely," and her husband's blood pressure would 
fluctuate and did not constantly remain high.  However, there 
was no mention of high blood pressure in a July 1949 medical 
note or in an August 1950 medical note either.  Therefore, 
what little medical evidence there is of record establishes 
that the veteran did not suffer from hypertension when he was 
seen by medical professionals after his time as a POW.  

As a final matter, the appellant submitted additional 
evidence after the final supplemental statement of the case 
(SSOC) of July 2007.  On January 2008, the appellant 
submitted a written waiver of review of the new evidence by 
the RO.  Therefore, the Board may consider this evidence 
without remanding this matter to the RO for initial 
consideration.  See 38 C.F.R. §§ 19.31, 19.37 (2007).  

Specifically, the appellant has submitted medical evidence 
from 2005 and 2008 of her own medical conditions.  An April 
2005 Medical Certificate from Dr. D.L. notes that he has 
treated the appellant for several years, treating her for, 
among other medical conditions, occasional high blood 
pressure.  A Medical Certificate from January 2008 from Dr. 
D.L. makes the same assertion.  However, the Board need not 
consider this evidence any further, as it only pertains to 
the appellant's current medical conditions and makes no 
reference to the veteran himself.  The evidence must 
establish that the veteran suffered from hypertension.  The 
fact that the appellant has been treated occasionally for 
high blood pressure is of no relevance to whether the veteran 
had hypertension related to his military service.  

Therefore, since there is no competent medical evidence of 
record establishing that the veteran ever suffered from 
hypertension, to include at the time of his death, service 
connection cannot be granted on a presumptive basis for the 
cause of the veteran's death.  

While the appellant asserts that service connection should be 
presumptively granted, the Board will also consider the 
appellant's claim on a direct basis to afford her all 
possible avenues of entitlement.  Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994) (when a claimant is found not 
to be entitled to a regulatory presumption of service 
connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis).  That is to 
say, the POW presumption does not preclude a claimant from 
establishing direct service connection with proof of actual 
direct causation.

In order for a claim to be granted on a direct basis, there 
must be competent evidence of current disability (established 
by medical diagnosis); of incurrence or aggravation of a 
disease or injury in service (established by lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (established by medical 
evidence).  See generally, Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom.; Epps v. West, 18 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.

However, the evidence does not support the appellant's 
contention.  There is no evidence to indicate that the 
veteran suffered from hypertension during his military 
service.  Also, as discussed in detail above, there is no 
competent medical evidence establishing that the veteran has 
ever been treated for or diagnosed with hypertension, or that 
his cause of death is in any way related to hypertension or 
his military service.  Therefore, service connection cannot 
be granted on a direct basis either. 

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The appellant's claim of 
entitlement to service connection for the cause of her 
husband's death must be denied.

ORDER

Entitlement to service connection for cause of death is 
denied.  


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


